Title: From Benjamin Franklin to John Fothergill, 6 April 1755
From: Franklin, Benjamin
To: Fothergill, John


Dear Sir
Philada. April 6. 1755
I am but just return’d from a long Journey, having been absent near [six months]. I find your Favour of Novr. [I, which I shall?] answer particularly per Reeve [who sails for London?] in about 10 Days. This [will only serve to bring?] Dr. Douglas’ Piece (and another) on the [one and a half lines missing] Copy, [one line missing]. With [complimentary close]
[B Franklin]
Dr. Fothergill
